Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael F. Gadola
Michigan Unemployment Insurance Agency v Frank Lucente;                        Presiding Judge
Department of Talent and Economic Development v Michael Herzog;
Department of Talent and Economic Development v Wayne Carlisle               Deborah A. Servitto

DockciNo.      342080;345074;345943                                          James Robert Redford
                                                                               Judges
LC No.         2017-000125 -AE; 18-003162-AE; 18-003500-AE


                The Court orders that the October 15, 2019 opinion is hereby AMENDED to correct a
clerical error: The second sentence of the first -full paragraph on page 17 of the opinion is corrected to
read: In Case No. 342080 (Lucente), we reverse the order of the circuit court and the decision of the
MCAC, and remand to the MCAC for a detennination of Lucente's appeal to that tribunal from the
AL.J's July 27, 2016 opinion, consistent with this opinion ..

               In all other respects, the October 15, 2019 opinion remains unchanged.




                         A true copy entered and cert ified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  OCT 1 8 20'19
                                        Date